UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 95-7850



MILTON QUENTILLA DAVIS,

                                            Plaintiff - Appellant,

          versus

EDWARD W. MURRAY, Correction Director; CITY OF
NORFOLK,

                                           Defendants - Appellees,

          and

DAVID MAPP, Former Sheriff,

                                                           Defendant.




Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-94-519-2)

Submitted:   February 7, 1996          Decided:     February 28, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Milton Quentilla Davis, Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia; Harold Phillip
Juren, Deputy City Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Davis v. Murray, No. CA-94-519-2 (E.D. Va. Oct. 4, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process. Appellant's motion

for appointment of counsel is denied.




                                                          AFFIRMED




                                2